UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1986


In Re:   US AIRWAYS, INCORPORATED,

                Debtor.

----------------------------------

FOUGERE HOLCOMBE,

                Creditor – Appellant,

           v.

US AIRWAYS, INCORPORATED,

                Debtor - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cv-00586-CMH-IDD; 04-13819-SSM)


Submitted:   March 20, 2012                   Decided:    March 27, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   DAVIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Vladimir Matsiborchuk, New York, New York, for Appellant. Sarah
Beckett Boehm, MCGUIREWOODS, LLP, Richmond, Virginia; Douglas
Michael   Foley,  MCGUIREWOODS,  LLP,  Norfolk,   Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Fougere   Holcombe    appeals    the   district     court’s   order

dismissing,     as   interlocutory,    her     appeal    from    the   bankruptcy

court’s March 22, 2011 order.           We have reviewed the record and

find    no    reversible   error.      Accordingly,      we     affirm    for   the

reasons stated by the district court.                Holcombe v. US Airways,

Inc., Nos. 1:11-cv-00586-CMH-IDD; 04-13819-SSM (E.D. Va. filed

Aug. 10, 2011, and entered Aug. 11, 2011).               We grant the motion

to submit on briefs and dispense with oral argument because the

facts   and    legal    contentions   are     adequately      presented    in   the

materials      before   the   court   and     argument   would     not    aid   the

decisional process.

                                                                          AFFIRMED




                                       3